Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered November 29, 1962 after a jury trial, convicting him of unlawful entry as a misdemeanor, and sentencing him to serve an indeterminate term, not exceeding three years, in the New York City Penitentiary, pursuant to the provisions of article 7-A of the Correction Law. Defendant’s sole contention on this appeal is that the sentence to an indeterminate term constituted reversible error, and that for the misdemeanor of which he was convicted the court was required to sentence him to serve *794a definite, fixed term of imprisonment. Judgment affirmed (see People v. Watson, 19 A D 2d 631). Beldock, P. J., Ughetta, Christ, Hill and Rabin, JJ., concur.